Exhibit 10.36

 

Amendment to Restricted Share Agreement

Under the Knoll, Inc.

1999 Stock Incentive Plan

 

This Amendment (“Amendment”) is made effective as of the 14th day of March, 2006
by and between Andrew B. Cogan (“Grantee”) and Knoll, Inc. (“Company”) amending
that certain Restricted Share Agreement dated as of December 13, 2004 between
Company and Grantee (the “Agreement”).

WHEREAS, the parties desire to amend and clarify the Agreement in accordance
with the original intent of the parties.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

 

  1. Section 3(a)(vi) is amended and restated to provide as follows:

“Operating Profits” for any fiscal year means the Company’s net operating income
for such fiscal year. The determination of “Operating Profits” shall be made
from the Company’s books and records. Such books and records shall be maintained
in accordance with U.S. generally accepted accounting principles and the
Company’s internal accounting policies and procedures in effect on the Grant
Date, but consistently applied over each of the fiscal years during the
Restriction Period. For example, if grants of stock options are required or are
elected to be shown as an expense on the Company’s financial statements during
the Restriction Period, such expense shall be excluded from the determination of
Operating Profits because it represents a change in accounting treatment from
that in effect on the Grant Date. Extraordinary and other one-time items of
income and expense, such as gains on sales of fixed assets, transactions outside
of the ordinary course of business, and restructuring costs, in each case,
arising in connection with a Material Acquisition or Divestiture shall be
excluded from the determination of Operating Profits for the fiscal year in
which the extraordinary or one-time item of income or expense occurs.
Extraordinary and one-time items of income and expense, such as gains on sales
of fixed assets, transactions outside of the ordinary course of business, and
restructuring costs, in each case, arising in connection with an acquisition or
divestiture or other business combination that is not a Material Acquisition or
Divestiture (a “Non-Material” Acquisition or Divestiture) shall not be excluded
from the determination of Operating Profits for the fiscal year in which the
extraordinary or one-time item of income or expense occurs. In addition, in the
event that a Material Acquisition or Divestiture occurs, other than the
divestiture of a business that generated an operating loss in the twelve
(12) months preceding such divestiture, the Operating Profits for the fiscal
year of the transaction (on a pro rata basis) and all subsequent fiscal (on a
full basis) years shall be adjusted to eliminate the impact of the addition of
Operating Profits, or losses, or the divestiture of Operating Profits resulting
from the transaction. The amount of the adjustment shall be based on the
operating profits, or losses, generated by the business acquired or the
operating profits generated by the business divested in the twelve (12) months
immediately preceding such acquisition or divestiture. For example, the
acquisition of an entity that generated $5 million in operating profits in the
12 months preceding the acquisition shall cause a downward adjustment in
Operating Profits by $5 million for the year of acquisition (on a pro rata
basis) and for all future years (on a full basis). Except as set forth above,
extraordinary and other one-time items of income and expense, such as gains on
sales of fixed assets, transactions outside the ordinary course of



--------------------------------------------------------------------------------

business (such as bank refinancings, IPOs, secondary stock offerings, etc. and
restructuring costs), in each case, shall be excluded from the determination of
Operating Profits for the fiscal year in which the extraordinary or one-time
item of income or expense occurs. The calculation for Operating Profits shall be
determined without taking into account any accrual or other provision for
amounts earned or payable under this Agreement and all other Restricted Share
Agreements entered into by the Company in 2004 and thereafter. The Company’s
Finance Department shall make an initial determination of Operating Profits for
each fiscal year (commencing with fiscal years 2003 and 2004) during the
Restriction Period. The Company’s auditors shall review the Finance Department’s
determination. The Committee shall take into account the Finance Department’s
determination and the Company’s auditors’ report and make the final
determination of Operating Profits and Sustained Operating Profits as soon as
practicable after the end of each fiscal year.

 

  2. Except as set forth herein, capitalized terms in this Amendment shall have
the meanings ascribed to them in the Agreement.

 

  3. Other than as set forth herein, the Agreement shall remain unchanged.

 

EXECUTED effective as of the day and year first written above. INTENDING TO
BECOME LEGALLY BOUND.

 

 

KNOLL, INC. By:    /s/ Barry L. McCabe   Name:   Barry L. McCabe   Title:  
Chief Financial Officer GRANTEE   /s/ Andrew B. Cogan   (signature)   Name:   
Andrew B. Cogan